Exhibit 10.1

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT



This EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated as of February 13,
2015 by and between AMP Holding Inc., a company incorporated under the laws of
Nevada (the "Company"), and Marshall S. Cogan, an individual (the "Executive")
with reference to the following facts:

 

WHEREAS, Executive is an industry expert in the areas of automotive and
trucking; and

 

WHEREAS, the parties wish to enter into this Agreement, effective immediately,
on the terms and conditions contained in this Agreement, where Executive will
serve as Chief Investment Officer.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a)                "Board" means the Board of Directors of the Company.

(b)               "Cause" means any of the following:

(i)the commission of an act of fraud, embezzlement or dishonesty by Executive,
or the commission of some other illegal act by Executive (other than traffic
violations);

(ii)a conviction of, or plea of "guilty" or "no contest" to, a felony by
Executive;

(iii)any unauthorized use or disclosure by Executive of confidential information
or trade secrets of the Company or any successor or affiliate thereof;

(iv)Executive's gross negligence, failure to follow a lawful request of the
Board or the Company's Chief Executive Officer or material violation of any duty
of loyalty or other fiduciary duty to the Company or any successor or affiliate
thereof, or any other demonstrable material willful misconduct on the part of
Executive;

(v)Executive's ongoing and repeated failure or refusal to perform or neglect of
Executive's duties as required by this Agreement, which failure, refusal or
neglect continues for ten (10) days following Executive's receipt of written
notice from the Chief Executive Officer of the Company stating with specificity
the nature of such failure, refusal or neglect, provided that such failure to
perfoini is not as a result of illness, injury or medical incapacity; or    
 (vi)Executive's material breach of any Company policy or any material provision
of this Agreement;



1

 



provided, however, that prior to the determination that "Cause" under this
Section 1(b) has occurred, the CEO shall (A) provide to Executive in writing, in
reasonable detail, the reasons for the determination that such "Cause" exists,
(B) other than with respect to clause (v) above which specifies the applicable
period of time for Executive to remedy his breach, afford Executive five (5)
days to remedy any such breach, and (C) provide the Executive an opportunity to
be heard by the CEO prior to the final decision to teuninate the Executive's
employment hereunder for such "Cause"

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(c) "Change in Control" means and includes each of the following:

 

(i)a transaction or series of transactions (other than an offering of the
Company's common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any "person" or
related "group" of "persons" (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a "person" that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of securities of the Company possessing fifty-one percent (51%) or more of the
total combined voting power of the Company's securities outstanding immediately
after such acquisition; or    

(ii)the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination or (B) a sale or
other disposition of all or substantially all of the Company's assets in any
single transaction or series of related transactions or (C) the acquisition of
assets or stock of another entity, in each case other than a transaction:



2

 

 

(1)which results in the Company's voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company's assets
or otherwise succeeds to the business of the Company (the Company or such
person, the "Successor Entity")) directly or indirectly, at least fifty-one
percent (51%) of the combined voting power of the Successor Entity's outstanding
voting securities immediately after the transaction, and

(2)after which no person or group beneficially owns voting securities
representing forty percent (40%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (2) as beneficially owning forty percent (40%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.

Notwithstanding the foregoing, a transaction shall not constitute a "Change in
Control" if: (i) its sole purpose is to change the state or Country of the
Company's incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction; (iii) it
constitutes the Company's initial public offering of its securities; or (iv) it
is a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the Board in good faith and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise).

(d)               "Code" means the Internal Revenue Code of 1986, as amended
from time to time, and the Treasury Regulations and other interpretive guidance
issued thereunder.

(e)                "Enterprise Value" means in the case of a Change in Control
in which consideration is payable to the Company in respect of its assets or
business, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration received by the Company, net of any fees and
expenses in connection with the transaction; or in the case of a Change in
Control in which consideration is payable to the Company's stockholders, the
total cash and non-cash (including, without limitation, the assumption of debt)
consideration payable to the Company's stockholders net of any fees and expenses
in connection with the transaction. "Enterprise Value" shall also include, if
applicable, any cash or non-cash consideration payable to the Company or to the
Company's stockholders on a contingent, earnout or deferred basis. To the extent
that any consideration in a transaction is not received in cash upon the
consummation of the Change in Control, the value of such non-cash consideration
for purposes of calculating the Enterprise Value will be determined by the Board
of Directors of the Company prior to the Change in Control in good faith. In the
event that less than 100% of the stock or assets of the Company is purchased in
the Change in Control transaction, the Enterprise Value shall be extrapolated
from the percentage of the Company's capital stock or assets impacted in such
Change in Control transaction to determine if the Enterprise Value Threshold (as
hereinafter defined) was met, but the Sale Bonus (as hereinafter defined) shall
be calculated based on the actual consideration received by the Company or
shareholders, as the case may be.



3

 



(e) "Good Reason" means the occurrence of any of the following events or
conditions without Executive's written consent:

    (i)a material reduction of Executive's title or the assignment to Executive
of duties materially inconsistent with Executive's positions with the Company as
stated in Section 2(a) hereof;

(ii)a material diminution in Executive's base compensation, unless
such a reduction is imposed across-the-board to senior management of the Company
and is not greater than 30%; or

(iii)a material change in the geographic location at which Executive must
perform his or her duties.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive's written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive.

(f) "Involuntary Termination" means (i) the Executive's Separation from Service
by reason of Executive's discharge by the Company other than for Cause, or (ii)
the Executive's Separation from Service by reason of Executive's resignation of
employment with the Company for Good Reason. Executive's Separation from Service
by reason of Executive's death or discharge by the Company following Executive's
Permanent Disability shall not constitute an Involuntary Termination. The
Executive's Separation from Service by reason of resignation from employment
with the Company for Good Reason shall be an "Involuntary Termination" only if
such Separation from Service occurs within thirty (30) days following the
initial existence of the act or failure to act constituting Good Reason.

(g) "Permanent Disability" of the Executive shall be deemed to have occurred if
Executive shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge his duties hereunder for a period of thirty
(30) consecutive calendar days or for sixty (60) calendar days in any one (1)
year calendar-day period. The existence of Executive's Permanent Disability
shall be determined by the Company on the advice of a physician chosen by the
Company and reasonably acceptable to the Executive, and the Company reserves the
right to have the Executive examined by such physician at the Company's expense.



4

 

 

 

(h)             "Separation from Service," with respect to the Executive, means
the Executive's "separation from service," as defined in Treasury Regulation
Section 1.409A-1(h).

(i)              "Stock Awards" means all stock options, restricted stock and
such other awards granted pursuant to the Company's stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof.

2. Services to Be Rendered.

(a)      Duties and Responsibilities. Executive shall serve as Chief Investment
Officer of the Company. the Company shall nominate and recommend that Executive
serve as a director on the Board, initially as Chairman, which such nomination
will be subject to a separate agreement to be entered between the Company and
the Executive. In the performance of such duties, Executive shall report
directly to and shall be subject to the direction of the Chief Executive
Officer. Executive hereby consents to serve as an officer and as a director of
the Company or any subsidiary or affiliate thereof without any additional salary
or compensation upon request by the Company. Executive's primary place of work
shall be the Company's executive offices in Loveland, Ohio, New York, New York
or such other location as may be designated by the Board from time to time.
Executive shall also render services at such other places within or outside the
United States as the Board may direct from time to time. Executive shall be
subject to and comply with the policies and procedures generally applicable to
senior executives of the Company to the extent the same are not inconsistent
with any term of this Agreement.



(b)      Focused Services. Executive shall at all times faithfully,
industriously and to the best of his ability, experience and talent perform all
of the duties that may be assigned to Executive hereunder. The Company
acknowledges and agrees that Executive may devote reasonable periods to other
business activities and join community and civic boards so long as such
activities and service do not, individually or in the aggregate, materially
interfere with his duties to the Company, violate Section 6 below or pose a
conflict of interest subject to obtaining the prior written approval of the
Company with respect to for-profit entities, such approval not to be
unreasonably withheld or delayed. Such business activities include, without
limitation:

(i)Serving as a member or owner of any organization involving no
conflict of interest with the Company, provided that Executive must obtain the
prior written approval of the Chief Executive Officer;

(ii)Serving as a consultant in his area of expertise to government,
commercial and academic panels where it does not conflict with the interests of
the Company, which shall not involve a material time commitment; and

(iii)Managing his personal investments, including owning shares of companies
whose securities are publicly traded, so long as such securities do not
constitute more than five percent (5%) of the outstanding securities of any such
company.



5

 



3.                Employment Term. The term of this Agreement (as it may be
extended by the following sentence or terminated earlier pursuant to Section 5,
the "Employment Term") shall be three (3) years, beginning on the initial date
set forth above and end on the close of business on January 31, 2018. The
Employment Term shall be automatically extended for additional one-year periods
unless, at least ten (10) days prior to the end of the expiration of the
Employment Term, Executive or the Board notifies the other party in writing (a
"Non-Renewal Notice") that it does not wish to extend such Employment Term.
Executive's employment hereunder shall be coterminous with the Employment Term,
unless sooner terminated as provided in Section 5.

4.                Compensation and Benefits. the Company shall pay or provide,
as the case may be, to Executive the compensation and other benefits and rights
set forth in this Section 3.

(a)                Base Salary. The Company shall pay to Executive a base salary
of $135,000 per year, payable in accordance with the Company's usual pay
practices (and in any event no less frequently than monthly). Executive's base
salary shall be subject to review annually by the Board and/or its designee and
may be increased (but not decreased). Executive will accrue his Base Salary
during the initial sixty (60) days of this Agreement.

(b)               Annual Bonus. Executive shall be entitled to participate in
any bonus plan that the Board or its designee may approve for the senior
executives of the Company, or, at minimum, Executive's annual bonus shall be
equal to 1/2 of that of Steven Burns, the Chief Executive Officer of the
Company. Bonuses shall be paid no later than two and one-half (2 1/2) months
following the end of the applicable year.

(c)                Benefits. Executive shall be entitled to participate in
benefits under the Company's benefit plans, profit sharing and arrangements,
including, without limitation, any employee benefit plan or arrangement made
available in the future by the Company to its employees or senior executives,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. The Company shall have the right
to amend or delete any such benefit plan or arrangement made available by the
Company to its employees or senior executives and not otherwise specifically
provided for herein. Executive expressly waives any rights to medical or health
benefits.

(d)               Expenses. The Company shall be provided with a Company credit
card and/or an allowance of up to $2,000 per month for capital raising expenses
primarily related to travel and entertaining, which copies of such expense
records will be provided to the Company on a monthly basis. Company shall
promptly reimburse Executive for reasonable out-of-pocket business expenses
incurred in connection with the performance of his duties hereunder that are
pre-approved in writing by the Chief Executive Officer or Chief Financial
Officer, subject to (i) such policies as the Company may from time to time
establish and (ii) Executive furnishing the Company with evidence in the form of
receipts satisfactory to the Company substantiating the claimed expenditures.



6

 

 

(e)               Vacation. Executive shall have the right to four weeks of
vacation during each successive one year period of his employment by the
Company, which vacation time shall be taken at such time or times in each such
one year period so as not to materially and adversely interfere with the
performance of his responsibilities under this Agreement. Executive shall not be
entitled to carry over any unused vacation time from one year to the next and
any accrued but unused vacation time will be waived. In addition, Executive
shall be entitled to additional paid time off in accordance with the policies of
the Company applicable to senior management personnel from time to time.

(f)                Withholding. The Company shall be entitled to withhold from
amounts payable or benefits accorded to Executive under this Agreement all
federal, state and local income, employment and other taxes, as and in such
amounts as may be required by applicable law.

(g)               Equity Awards. Executive shall also be entitled to an issuance
of a special option to acquire 7,500,000 shares of common stock, exercisable for
the three year Employment Term at $0.15 per share ("Executive Stock Options"),
subject to vesting. The Executive Stock Options shall be earned and vested in
equal tranches of 2,500,000 on the one-year, two-year and three-year anniversary
of this Agreement, which such vesting is subject to Executive's continued
employment as an executive with the Company as of the vesting date.

(h)               Change in Control Bonus. In consideration of Executive's
service to the Company and the service to be provided hereunder, in the event
the Company consummates a Change in Control transaction where the Enterprise
Value equals or exceeds a minimum value of $50 million (the "Enterprise Value
Threshold"), the Executive shall be entitled to a cash bonus in the amount of
2.5% of the Enterprise Value (the "Sale Bonus"). The Sale Bonus shall be payable
ninety-one (91) days after the completion of the Change in Control transaction,
provided, however, that Executive shall not be entitled to receive the Sale
Bonus unless Executive remains employed by the Company for the ninety (90) days
following the completion of the Change in Control transaction unless Executive's
employment is Involuntarily Terminated in which case the Sale Bonus would be
payable within ninety (90) days. Notwithstanding anything else to the foregoing,
the Sale Bonus pursuant to this Section 3(h) will terminate upon the Company
granting the Executive long-term incentive compensation mutually agreed to by
the Board and the Executive pursuant to a new Company equity incentive plan.

5. Termination; Severance. Executive shall be entitled to receive benefits upon
a Separation from Service only as set forth in this Section 5:

(a) General. Either the Chief Executive Officer of the Company or Executive may
terminate Executive's employment hereunder, for any reason, at any time prior to
the expiration of the Employment Term, as appropriate, upon ten (10) days prior
written notice to the other party. Upon termination of Executive's employment
hereunder for any reason, Executive shall be deemed simultaneously to have
resigned from any other position or office he may at the time hold with the
Company or any of its affiliates. Further upon termination of Executive's
employment, Executive shall resign from the Board of Directors, In addition,
upon termination of Executive's employment hereunder for any reason, including,
without limitation, expiration of the Employment Term, the Company shall (i)
reimburse the Executive for any expenses properly incurred under Section 3(d)
and which have not previously been reimbursed as of the effective date of the
termination, (ii) pay Executive for any accrued, but unused, vacation time as of
the effective date of the termination, (iii) pay Executive for any accrued and
unpaid base salary through and including the effective date of termination, and
(iv) pay Executive any earned by not paid bonus for the year prior to the year
in which the effective date of termination occurs (collectively, the "Accrued
Compensation"). The Accrued Compensation will be paid in a lump sum on the first
regularly scheduled payroll date following the effective date of the termination
of Executive's employment with the Company, except that any earned by unpaid
bonus will be made at the time such bonuses are paid to senior executives
generally but no later than two and one-half (2 '/2) months after the end of the
year to which the bonus relates.



7

 

 

(b)                  by Death or Following Permanent Disability. Subject to
Sections 5(f) and 10(p) and Executive's continued compliance with Section 6, in
the event of Executive's as a result of Executive's death or discharge by the
Company following Executive's Permanent Disability, Executive or Executive's
estate, as applicable, shall be entitled to receive his base salary through the
date that Executive's Separation from Service occurs as a result of Executive's
death or Permanent Disability, Executive shall receive a payment equal to two
(2) months of Executive's base salary.

(c)                  Severance upon Involuntary Termination. Subject to Sections
5(f) and 10(p) and Executive's continued compliance with Section 6, if
Executive's employment is Involuntarily Terminated, Executive shall be entitled
to receive, in lieu of any severance benefits to which Executive may otherwise
be entitled under any severance plan or program of the Company, the benefits
provided below, which, with respect to clause (ii) and the last sentence of
clause (iii) (if applicable) will be payable in a lump sum within ninety (90)
days following the effective date of Executive's Release (as hereinafter
defined):

 

(i)the Company shall pay to Executive his fully earned but unpaid base salary,
when due, through the date of Executive's Involuntary Termination at the rate
then in effect (without regard to any reduction in salary that gave rise to an
event of Good Reason), plus all other benefits, if any, under any Company group
retirement plan, nonqualified deferred compensation plan, equity award plan or
agreement, health benefits plan or other Company group benefit plan to which
Executive may be entitled pursuant to the terms of such plans or agreements at
the time of Executive's Involuntary Termination;

(ii)Executive shall be entitled to receive severance pay in an amount equal to
the base salary payable to Executive under Section 3(a) of this Agreement from
the date of Executive's Involuntary Termination until the three (3) month
anniversary of such Involuntary Termination (the "Severance Period"); and



8

 

 

 

(iii)That portion of the Stock Awards that would have vested over the Severance
Period shall be automatically accelerated so as to be immediately vested as of
the date of Involuntary Termination and any vested options or similar award
(e.g., a stock appreciation right) may be exercised at any time during the
Severance Period (subject to earlier termination (A) in connection with a
recapitalization or similar transaction pursuant to the Company's equity
incentive plans governing such Stock Awards or (B) the contractual term of the
Stock Award), or if longer, through the date such vested options or similar
award are exercisable under the terms of the applicable Stock Award.

(d)               Termination for Cause or Voluntary Resignation Without Good
Reason. In the event of Executive's termination of employment as a result of
Executive's discharge by the Company for Cause or Executive's resignation
without Good Reason (other than as a result of Executive's death or Separation
of Service by reason of discharge by the Company following Executive's Permanent
Disability), the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive the Accrued Compensation. In addition, in
the event of Executive's Separation from Service as a result of Executive's
discharge by the Company for Cause or Executive's resignation without Good
Reason (other than as a result of Executive's death or Separation of Service by
reason of discharge by the Company following Executive's Permanent Disability),
all vesting of Executive's unvested Stock Awards previously granted to him by
the Company shall cease and none of such unvested Stock Awards shall be
exercisable following 30th day following the date of such termination. The
foregoing shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.

(e)                Intentionally Left Blank

(f) Release. As a condition to Executive's receipt of any post-termination
benefits pursuant to Sections 5(b), (c) or (e) above, Executive (or, in the
event of Executive's incapacity as a result of his Permanent Disability, the
Executive's legal representative) shall execute and not revoke a general release
of all claims in favor of the Company (the "Release") in a form reasonably
acceptable to the Company. In the event the Release does not become effective
within the fifty-five (55) day period following the date of Executive's
Separation from Service, Executive shall not be entitled to the aforesaid
payments and benefits.

(g) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,COBRA)
or as specifically provided herein, all of Executive's rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive's employment shall cease upon such termination. In
the event of Executive's termination of employment with the Company, Executive's
sole remedy shall be to receive the payments and benefits described in this
Section 5. In addition, Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 5, including, without limitation, any excise tax imposed by Section 4999
of the Code.



9

 

 

(h)               No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 5 be reduced by any compensation earned by Executive as the result
of employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company against amounts payable to Executive
under this Section 5.

(i)                 Return of the Company's Property. In the event of
Executive's termination of employment for any reason, the Company shall have the
right, at its option, to require Executive to vacate his offices prior to or on
the effective date of separation and to cease all activities on the Company's
behalf. Upon Executive's termination of employment in any manner, as a condition
to the Executive's receipt of any severance benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company's business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 5(i) prior to the receipt of any severance benefits described
in this Agreement.

6. Certain Covenants.

(a)                Noncompetition. The Executive hereby covenants and agrees
that during the Employment Term and for a period of one year following the end
of the Employment Term (the "Restricted Period"), the Executive will not,
without the prior written consent of the Company, directly or indirectly, on his
own behalf or in the service or on behalf of others, whether or not for
compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venture, security holder,
trustee, partner, executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose of this Section 6(a),
(i) "Competing Business" means any truck manufacturing company, any contract
manufacturer, or other company or entity (whether or not organized for profit)
that develops, manufacturers, markets and sells electric drive systems for
medium-duty, class 3-6 commercial truck platforms and chassis with electric,
gasoline, propane or CNG engines and (ii) "Covered Area" means all geographical
areas of the United States. Passive ownership of less than 5% of a public
company shall not be a violation of this Section 6(a).



10

 

 

(b)               Confidential Information. Executive recognizes and
acknowledges that by reason of Executive's employment by and service to the
Company before, during and, if applicable, after the Employment Term, Executive
will have access to certain confidential and proprietary information relating to
the Company's business, which may include, but is not limited to, unique
business strategies, theories and concepts, information regarding plans,
strategies, opportunities, processes, ideas, research and know-how developed by
or for the Company, trade secrets, patents, other intellectual property,
clinical studies, regulatory dossiers, manufacturing, marketing, personnel,
financial data, technical information, methods, processes, formulae and
information which Company has developed internally or obtained from third
parties (collectively referred to as "Confidential Information"). Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Executive covenants that he will not, unless expressly
authorized in writing by the Company, at any time during the course of
Executive's employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive's duties for the Company and in a
manner consistent with the Company's policies regarding Confidential
Information. Executive also covenants that at any time after the termination of
such employment, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive's possession during the course of Executive's
employment shall remain the property of the Company. Except as required in the
performance of Executive's duties for the Company, or unless expressly
authorized in writing by the Company, Executive shall not remove any written
Confidential Information from the Company's premises, except in connection with
the performance of Executive's duties for the Company and in a manner consistent
with the Company's policies regarding Confidential Information. Upon termination
of Executive's employment, the Executive agrees to return immediately to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in Executive's possession. As a
condition of Executive's continued employment with the Company and in order to
protect the Company's interest in such proprietary information, the Company
shall be allowed to require Executive's execution of a confidentiality agreement
and/or proprietary information and inventions agreement, as reasonably requested
by the Board of Executive and other executive officers of the Company.

(c)                Solicitation of Employees. Executive shall not during the
Restricted Period, directly or indirectly, solicit or encourage to leave the
employment of the Company or any of its affiliates, any employee of the Company
or any of its affiliates.

(d)               Solicitation of Consultants. Executive shall not during the
Restricted Period, directly or indirectly, hire, solicit or encourage to cease
work with the Company or any of its affiliates any consultant then under
contract with the Company or any of its affiliates within one year of the
termination of such consultant's engagement by the Company or any of its
affiliates.



11

 

 

(e) Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 6 (the "Restrictive
Covenants"), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

 

(i)Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach may cause
irreparable injury to the Company and that money damages may not provide
adequate remedy to the Company; and

 

(ii)Accounting and Indemnification. The right and remedy to require Executive
(A) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (B) to indemnify the Company against any other
losses, damages, costs and expenses, including reasonable attorneys' fees and
court costs, which may be incurred by them and which result from or arise out of
any such breach or threatened breach of the Restrictive Covenants.

(f) Severability of Covenants/Blue Penciling. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

(g) Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.



12

 



(h) Definitions. For purposes of this Section 6, the term "Company" means not
only AMP Holding Inc., but also any company, partnership or entity which,
directly or indirectly, controls, is controlled by or is under common control
with AMP Holding Inc.

7. Limitation on Benefits.

(a)                Notwithstanding anything contained in this Agreement to the
contrary, if any payment, benefit or distribution of any type to or for the
benefit of Executive by the Company or any of its affiliates, whether paid or
payable, provided or to be provided, or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the "Total Payments")
would be subject to the excise tax imposed under Section 4999 of the Code (the
"Parachute Tax"), then if a reduction in the Total Payments shall result in
Executive receiving a greater after tax payment than if he paid the Parachute
Tax, at the election of Executive, the Total Payments shall be reduced (but not
below zero) so that the maximum amount of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount which would cause the Total
Payments to be subject to the Parachute Tax. Unless the Executive shall have
given prior written notice to the Company to effectuate a reduction in the Total
Payments if such a reduction is required, which notice shall be consistent with
the requirements of Section 409A to avoid the imputation of any tax, penalty or
interest thereunder, such reduction shall occur in the following order: (A) by
first reducing or eliminating the portion of the Total Payments which are not
payable in cash and are not attributable to equity awards (other than that
portion of the Total Payments subject to clause (C) hereof), (B) then by
reducing or eliminating cash payments (other than that portion of the Total
Payments subject to clause (C) hereof), (C) then by reducing or eliminating the
portion of the Total Payments which are not payable in cash and are attributable
to equity awards, and (D) then by reducing or eliminating the portion of the
Total Payments (whether payable in cash or not payable in cash) to which
Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time. This Section 7 shall take precedence over the provisions
of any other plan, arrangement or agreement governing the Executive's rights and
entitlements to any benefits or compensation.

(b)               Any determination that Total Payments to the Executive must be
reduced or eliminated in accordance with this Section 7 and the assumptions to
be utilized in arriving at such determination, shall be made by the Board in the
exercise of its reasonable, good faith discretion based upon the advice of such
professional advisors it may deem appropriate in the circumstances. Such
determinations shall take into account the value of any reasonable compensation
for services related to prior services provided in connection with the
Consulting Agreement and to be provided by Executive pursuant to this Agreement,
including the non-competition provisions applicable to Executive under this
Agreement, provided, however, that (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the date of payment of the Total Payments shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account,
which in the opinion of the Board and its professional advisors does not
constitute a "parachute payment" within the meaning of Section 280G(b)(2) of the
Code; (iii) the Total Payments shall be reduced only to the extent necessary so
that the Total Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the professional advisors to the Company; and (iv)
the value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Company's independent registered
public accounting firm based on Sections 280G and 4999 of the Code and the
regulations for applying those sections of the Code, or on substantial authority
within the meaning of Section 6662 of the Code. Executive and the Company shall
cooperate in the valuation pursuant to this Section 7(b), including the
non-competition provisions.



13

 

 

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Board hereunder, it is
possible that Total Payments to the Executive which will not have been made by
the Company shall have been made ("Underpayment") or that Total Payments to the
Executive which were made should not have been made ("Overpayment"). If an
Underpayment has occurred, the amount of any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive. In the event of an
Overpayment, then the Executive shall promptly repay the Company the amount of
any such Overpayment together with interest on such amount (at the same rate as
is applied to determine the present value of payments under Section 280G of the
Code or any successor thereto), from the date the reimbursable payment was
received by the Executive to the date the same is repaid to the Company.

8. Insurance; Indemnification.

(a)                Insurance. The Company shall have the right to take out life,
health, accident, "key-man" or other insurance covering Executive, in the name
of the Company and at the Company's expense in any amount deemed appropriate by
the Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

(b)               Indemnification. Executive will be provided with
indemnification against claims related to his works an officer and/or director
for the Company to the maximum extent permitted by Nevada law pursuant to the
Consulting Agreement or this Agreement. The Company shall provide Executive with
directors and officers liability insurance coverage at least as favorable as
that which the Company may maintain from time to time for members of the Board
and other executive officers, which policy shall provide for insurance with
customary terms and in amounts commensurate with companies of a similar nature
and size to the Company. Executive hereby acknowledges that the Company's
directors and officers liability insurance coverage in place on the date of this
Agreement satisfies the requirement in the prior sentence.

9. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers' compensation, industrial accident, labor and taxes.



14

 

 10. Miscellaneous.

(a)                Modification; Prior Claims. This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
including, without limitation, the Consulting Agreement. For the sake of
clarity, any Stock Awards agreements to which the Company and Executive are
bound on the date hereof shall remain in effect in accordance with their
respective terms, except as modified by Section 5. This Agreement may be amended
or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

(b)               Assignment; Assumption by Successor. The rights of the Company
under this Agreement may, without the consent of Executive, be assigned by the
Company, in its sole and unfettered discretion, to any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder. As used in this Agreement, the "Company" shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise, except as otherwise defined in Section 6(g).

(c)                Survival. The covenants, agreements, representations and
warranties contained in or made in Sections 3(g), 3(h), 5, 6, 7, 8 and 10 of
this Agreement shall survive any termination of Executive's employment.

(d)               Third-Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.

(e)                Waiver. The failure of either party hereto at any time to
enforce performance by the other party of any provision of this Agreement shall
in no way affect such party's rights thereafter to enforce the same, nor shall
the waiver by either party of any breach of any provision hereof be deemed to be
a waiver by such party of any other breach of the same or any other provision
hereof.

(f)                Section Headings. The headings of the several sections in
this Agreementare inserted solely for the convenience of the parties and are not
a part of and are not intended to govern, limit or aid in the construction of
any tenn or provision hereof.



15

 

 

(g)               Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by email, telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the address
listed on the Company's personnel records and to the Company at its principal
place of business, or such other address as either party may specify in writing.

(h)               Severability. All Sections, clauses and covenants contained in
this Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i)                 Governing Law; Arbitration. This Agreement shall be governed
by, and construed in accordance with and subject to, the laws of the State of
Ohio applicable to agreements made and to be performed entirely within such
state without regard to its conflicts of law rules. All claims and disputes
arising under or relating to this Agreement are to be settled by binding
arbitration in the state of Ohio or another location mutually agreeable to the
parties. The arbitration shall be conducted on a confidential basis pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. Any
decision or award as a result of any such arbitration proceeding shall be in
writing and shall provide an explanation for all conclusions of law and fact and
shall include the assessment of costs, expenses, and reasonable attorneys' fees.
Any such arbitration shall be conducted by an arbitrator experienced in
employment issues and shall include a written record of the arbitration hearing.
The parties reserve the right to object to any individual who shall be employed
by or affiliated with a competing organization or entity. An award of
arbitration may be confirmed in a court of competent jurisdiction.

(j) Jurisdiction and Venue.



(i)Subject to Section 10(i) above, the Company and the Executive hereby
irrevocably and unconditionally submit, for themselves and their property, to
the exclusive jurisdiction of any Ohio State court or federal court of the
United States of America sitting in the State of Ohio and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and the Company and
the Executive hereby irrevocably and unconditionally agree that all claims in
respect of any such action or proceeding may be heard and determined in any such
Ohio State court or, to the extent permitted by law, in such federal court. The
Company and the Executive irrevocably waive, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Company and the Executive agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Executive and Company agree not to commence a claim or
proceeding hereunder in a court other than a Ohio State court or federal court
located in the State of Ohio, except if such claim or proceeding is first
brought in such Ohio State court or federal court located in the State of Ohio,
and such court or courts have denied jurisdiction over such claim or proceeding.

 

 

16

 



 

 

(ii)The Company and the Executive irrevocably and unconditionally
waive, to the fullest extent they may legally and effectively do so, any
objection that they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
Ohio State court or federal court of the United States of America sitting in the
State of Ohio and any appellate court from any thereof.    

(iii)The parties further agree that the mailing by certified or registered mail,
return receipt requested to both (x) the other party and (y) counsel for the
other party (or such substitute counsel as such party may have given written
notice of prior to the date of such mailing), of any process required by any
such court shall constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by law.
Notwithstanding the foregoing, if and to the extent that a court holds such
means to be unenforceable, each of the parties' respective counsel (as referred
to above) shall be deemed to have been designated agent for service of process
on behalf of its respective client, and any service upon such respective counsel
effected in a manner which is permitted by Ohio law shall constitute valid and
lawful service of process against the applicable party.

(k) Non-transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(I) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word "person" shall include any corporation,
firm, partnership or other form of association.

 

17

 



(m)             Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and both of which together constitute one agreement. The signatures
of both parties need not appear on the same counterpart. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

(n)               Construction. The language in all parts of this Agreement
shall in all cases be construed simply, according to its fair meaning, and not
strictly for or against any of the parties hereto. Without limitation, there
shall be no presumption against any party on the ground that such party was
responsible for drafting this Agreement or any part thereof.

(o)               Withholding and other Deductions. All compensation payable to
Executive hereunder shall be subject to such deductions as the Company is from
time to time required to make pursuant to law, governmental regulation or order.

(p)               Code Section 409A.

(i)The provisions of Section 5 of this Agreement are not intended to provide for
any deferral of compensation subject to Section 409A of the Code, and,
accordingly, the severance payments payable under Sections 5(c)(ii) and (iii)
and 5(e)(i), (ii) and (iii) shall be paid in accordance with such provisions,
but in no event later than the later of: (A) the fifteenth (15th) day of the
third month following Executive's first taxable year in which such severance
benefit is no longer subject to a substantial risk of forfeiture, and (B) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such severance benefit is no longer subject to substantial risk
of forfeiture, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder. To the extent
applicable, this Agreement shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder.

(ii)If the Executive is a "specified employee" (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of the Executive's Separation from Service, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 9(p)(ii) shall be paid or
distributed to Executive in a lump sum on the earlier of (A) the date that is
six (6) months following Executive's Separation from Service, (B) the date of
Executive's death or (C) the earliest date as is permitted under Section 409A of
the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.



(iii)To the extent applicable, this Agreement shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code. If Executive and
the Company determine that any payments or benefits payable under this Agreement
intended to comply with Sections 409A(a)(2), (3) and (4) of the Code do not
comply with Section 409A of the Code, Executive and the Company agree to amend
this Agreement, or take such other actions as Executive and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code and the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties. To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner that no payments payable under this Agreement shall be subject to an
"additional tax" as defined in Section 409A(a)(1)(B) of the Code.

(iv)Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive's
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive's, and Executive's right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

(v)In the event that the amounts payable under Sections 5(c)(ii) and (iii) and
5(e)(i), (ii) and (iii) are subject to Section 409A of the Code and the timing
of the delivery of Executive's Release could cause such amounts to be paid in
one or another taxable year, then notwithstanding the payment timing set forth
in such sections, such amounts shall not be payable until the later of (A) the
payment date specified in such Section or (B) the first business day of the
taxable year following Executive's Separation from Service.

[Signature page follows]



18

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

EXECUTIVE:   AMP HOLDING INC.       /s/ Marshall S. Cogan   Marshall S. Cogan  
Name: Stephen S. Bums     Title: Chief Executive Officer



 

19

 



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.



 

EXECUTIVE:   AMP HOLDING INC.         /s/ Stephen S. Bums Marshall S. Cogan  
Name: Stephen S. Bums     Title: Chief Executive Officer

20



--------------------------------------------------------------------------------

 